EXHIBIT SUBSIDIARIES OF THE REGISTRANT The following is a listing of the significant subsidiaries of Acacia Research Corporation: Jurisdiction of Incorporation Acacia Technologies Services Corporation Delaware Acacia Global Acquisition Corporation and subsidiaries Delaware Acacia Patent Acquisition Corporation and subsidiaries Delaware Acacia Global Acquisition Corporation and Acacia Patent Acquisition Corporation wholly own multiple consolidated operating subsidiaries, that are included in Acacia Research Corporation’s consolidated financial statements included elsewhere herein, each of which are separate and distinct legal entities, and all of which are in the patent acquisition, development, licensing and enforcement business.All of the operating subsidiaries wholly owned by Acacia Global Acquisition Corporation and Acacia Patent Acquisition Corporation operate in the United States.
